Title: To George Washington from Edmund Randolph, 27 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sunday Evening. [Philadelphia, 27 April 1794]
          
          E. Randolph has the honor of inclosing to the President the draught of a nomination;
            and begs leave to suggest to him, whether it may not be adviseable to shew it to Colo.
            H., who will be with the President to morrow morning.
          E.R. has conversed with several gentlemen, who are of the same politics, with the person contemplated as the successor. Upon
            the whole, they think, that his appointment would be satisfactory; tho’ they are not
            insensible of there being some objection. The particular individual, with whom the
            President wished E.R. to converse, concurs; but expresses himself thus. “I think, his
            deafness is an exception to him; but as no person, more acceptable to the Republicans
            here and France can be found, it would be adviseable to send him.”
          Colo. Fanisse, Aid de Camp to General Rochambeau, delivered me this morning a letter
            from him to E.R.; which will be shewn to the President to morrow. Fanisse says, that Admiral Jervis, and General Gray told Rochambeau, that the English
            would force the U.S. to declare for, or against France without delay.
        